In an action by a trustee in bankruptcy to recover a payment to an unsecured creditor as a voidable preference, made by the bankrupt shortly before his adjudication in bankruptcy, judgment dismissing the complaint reversed on the facts and a new trial granted, with costs against defendant Kreeger to abide the event. The finding that defendant Kreeger did not have reasonable cause to believe that the debtor was insolvent at the time the payment in question was made is against the weight of the evidence. If it also is established on the new trial that in making the payment the bankrupt himself, while insolvent, did so as agent for the defendant Kreeger, the knowledge of the agent is that of the principal. (U. S. Code, tit. 11, § 96, subd. [b]; Floore v. Moore, 294 Fed. 680; Pender v. Levine, 44 F. [2d] 819.) Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.